Citation Nr: 0312609	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  99-02 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a chronic skin 
disorder, including as secondary to service-connected PTSD. 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from July 1967 to January 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in January 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, which denied (as not well 
grounded) claims for service connection for hypertension and 
a skin disorder ("boils, lumps all over body, rashes").  
The veteran entered notice of disagreement with this decision 
in August 1997; the RO issued a statement of the case in July 
1998; and the veteran entered a substantive appeal, on a VA 
Form 9, which was received in July 1998. 

The Board issued a decision in September 2000 which was 
subsequently vacated by a March 2001 order of the United 
States Court of Appeals for Veterans Claims (Court).  The 
Joint Motion for Remand supporting the Court's order reflects 
that the September 2001 Board decision was vacated and 
remanded for readjudication in light of the recently enacted 
Veterans Claims Assistance Act of 2000.  


FINDINGS OF FACT

1.  All evidence necessary to decide the service connection 
claims on appeal decided herein has been obtained; the RO has 
notified the appellant of the evidence needed to substantiate 
the claims addressed in this decision, obtained all relevant 
evidence designated by the appellant, and provided a VA 
medical examination with medical opinions in order to assist 
in substantiating the claim for VA compensation benefits.

2.  The veteran's currently diagnosed hypertension 
(controlled by medication) is etiologically related by 
competent medical evidence to his service-connected PTSD. 

3.  The veteran's currently diagnosed skin disorders of 
folliculitis of the upper back and scalp, seborrheic 
dermatitis involving the face, and tinea pedis are 
etiologically related by competent medical evidence to his 
service-connected PTSD. 


CONCLUSIONS OF LAW

1.  Service connection is warranted for hypertension, as 
secondary to service-connected PTSD.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2002).

2.  Service connection is warranted for skin disorders of 
folliculitis of the upper back and scalp, seborrheic 
dermatitis involving the face, and tinea pedis, as secondary 
to service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the rating decisions, statement of the case, and 
supplemental statement of the case, the RO advised the 
appellant of what must be demonstrated to establish the 
benefits sought on appeal.  The Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all records 
or other evidence that might be relevant to the appellant's 
claim, and the appellant has not identified any additional 
records or other evidence that has not been obtained.  In 
November 2002, the veteran was afforded VA compensation 
examinations with medical etiology opinions.  Thus, the 
veteran has been advised which portion of evidence is to be 
provided by him and which portion VA will attempt to obtain 
in accordance with 38 U.S.C.A. § 5103(a).  Accordingly, no 
further notice to the appellant or assistance in acquiring 
additional evidence is required by the new statute and 
regulations.  Moreover, in light of the complete grant of 
benefits sought on appeal, no further evidence is necessary 
to substantiate the veteran's claims for service connection.  
See 38 U.S.C.A. § 5103(a) (West 2002).  In this veteran's 
case, there is no reasonable possibility that further 
assistance would aid in substantiating the veteran's claims 
for VA compensation benefits.  See 38 U.S.C.A. § 
5103A(a)(1),(2) (West 2002).  

II.  Service Connection for Hypertension and Skin Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002). 

Additionally, certain chronic diseases, including 
hypertension, may be presumed to have been incurred during 
service if manifest to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  The nexus requirement may be satisfied by evidence 
that a chronic disease subject to presumptive service 
connection was manifest to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).

The veteran contends that he currently has hypertension and 
skin disorders that are etiologically related to his service-
connected PTSD.  In his claim for compensation, the veteran 
wrote that he had "boils," "lumps all over body," and 
"rashes." 

After a review of the evidence of record, the Board finds 
that the weight of the evidence supports the veteran's claim 
for service connection for hypertension.  A VA hypertension 
examination in November 2002 resulted in a diagnosis of 
hypertension controlled with medication.  The VA examiner 
noted that the veteran had PTSD and comorbidity of 
anxiousness that produced a sympathetic nervous system 
hyperactivity exhibiting tachycardia and elevated cardiac 
output, although there was poor correlation between plasma 
catecholamines and blood pressure.  The examiner offered the 
opinion that "it is likely as not that the hypertension is 
etiologically related to or a cause [sic] or aggravated by 
the veteran's service-connected PTSD."  

After a review of the evidence of record, the Board also 
finds that the weight of the evidence supports the veteran's 
claim for service connection for the skin disorders of 
folliculitis of the upper back and scalp, seborrheic 
dermatitis involving the face, and tinea pedis.  A VA 
examination in November 2002 resulted in diagnoses of 
folliculitis of the upper back and scalp, seborrheic 
dermatitis involving the face, and tinea pedis.  The VA 
examiner offered the opinion that it "is likely as not that 
[diagnosed skin disabilities are] aggravated or caused by 
PTSD." 

The Board finds that the weight of the medical opinion 
evidence demonstrates that the veteran's currently diagnosed 
hypertension (controlled by medication), and the skin 
disabilities of folliculitis of the upper back and scalp, 
seborrheic dermatitis involving the face, and tinea pedis are 
etiologically related to service-connected PTSD.  See 38 
C.F.R. § 3.303(d) (service connection may be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service).  For 
these reasons, the Board finds that service connection is 
warranted for hypertension and skin disabilities of 
folliculitis of the upper back and scalp, seborrheic 
dermatitis involving the face, and tinea pedis.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303.  


ORDER

Service connection for hypertension is granted.

Service connection for skin disorders of folliculitis of the 
upper back and scalp, seborrheic dermatitis involving the 
face, and tinea pedis is granted.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

